DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "item location information 108a".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: steps 854 and 856.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0085], line 10: “data collection device 720” should be corrected to “data collection device 710”
Appropriate correction is required.
Claim Objections
Claim 14 is objected to because of the following informalities:  "apparatuses" in line 2 should be "apparatus".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 24 recite the limitation "map data" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the map data recited is used interchangeably with the “map information” recited in Claims 1 and 14. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without significantly more.

Regarding Independent Claim 1: 
Step 1: Claim 1 is a method claim that includes the steps of “receiving…”, “receiving map information…”, “receiving item location coordinates…”, “mapping…”, “determining…”, “determining…”, “selecting…”, and “providing…” Thus, the claim is directed to a process.
Step 2A Prong 1: Claim 1 recites the steps of mapping, determining, determining, and selecting. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claim recites the combination of the mapping, determining, determining, and selecting steps with one or more processors. This generic processing circuitry limitation is no more than mere instructions to apply the exception using a generic computer component. Additionally, the claim recites the additional steps of receiving, receiving, receiving, and providing. These steps amount to no more than insignificant extra-solution activity, as they are mere necessary data gathering and outputting to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in the claim do not impose any meaningful limits on practicing the abstract idea. The same analysis applies here as discussed above in Step 2A Prong 1. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-13:
Step 1: Claims 2-13 include the steps of “receiving…” (Claim 5), “determining….” (Claim 6), “receiving…” (Claim 6), “selecting…” (Claim 7), “selecting…” (Claim 8), “eliminating…” (Claim 9), “maintaining…” (Claim 10), “receiving…” (Claim 10), “providing…” (Claim 10), “receiving…” (Claim 10), “removing…” (Claim 10), “determining…” (Claim 11), “identifying…” (Claim 11), “identifying…” (Claim 11), “determining…” (Claim 11), “generating…” (Claim 12), “providing…” (Claim 12), “receiving…” (Claim 13), and “providing…” (Claim 13). Thus, the claims are directed to a process.
Step 2A Prong 1: Claims 2-13 depend on Claim 1 and recites the additional steps of determining, selecting, selecting, eliminating, maintaining, removing, determining, identifying, identifying, determining, and generating. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims include the additional steps of receiving, receiving, receiving, providing, receiving, providing, receiving, and providing. These steps amount to no more than insignificant extra-solution activity, as they are mere necessary data gathering and outputting to perform the abstract idea. Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: Claims 2-13 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as those discussed above in Step 2A Prong 2. The additional limitations recited in the dependent Claims 2-13 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 2-13 are not patent eligible.

Regarding Independent Claim 14: 
Step 1: Claim 14 is a system claim that includes one or more processors, memory, and storage devices that perform the steps of “receiving…”, “receiving map information…”, “receiving item location coordinates…”, “mapping…”, “determining…”, “determining…”, “selecting…”, and “providing…” Thus, the claim is directed to a product.
Step 2A Prong 1: Claim 14 recites the processor steps of mapping, determining, determining, and selecting. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claim recites the combination of one or more processors, memory, and storage devices. This generic processing circuitry limitation is no more than mere instructions to apply the exception using a generic computer component. Additionally, the claim recites the additional processor steps of receiving, receiving, receiving, and providing. These steps amount to no more than insignificant extra-solution activity, as they are mere necessary 
Step 2B: The additional elements in the claim do not impose any meaningful limits on practicing the abstract idea. The same analysis applies here as discussed above in Step 2A Prong 1. Therefore, independent Claim 14 is ineligible. 
Regarding Dependent Claims 15-26:
Step 1: Claims 15-26 include the steps of “receiving…” (Claim 18), “determining….” (Claim 19), “receiving…” (Claim 19), “selecting…” (Claim 20), “selecting…” (Claim 21), “eliminating…” (Claim 22), “maintaining…” (Claim 23), “receiving…” (Claim 23), “providing…” (Claim 23), “receiving…” (Claim 23), “removing…” (Claim 23), “determining…” (Claim 24), “identifying…” (Claim 24), “identifying…” (Claim 24), “determining…” (Claim 24), “generating…” (Claim 25), “providing…” (Claim 25), “receiving…” (Claim 26), and “providing…” (Claim 26). Thus, the claims are directed to a process.
Step 2A Prong 1: Claims 15-26 depend on Claim 14 and recites the additional steps of determining, selecting, selecting, eliminating, maintaining, removing, determining, identifying, identifying, determining, and generating. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims include the additional steps of receiving, receiving, receiving, providing, receiving, providing, receiving, and providing. These steps amount to no more than insignificant 
Step 2B: Claims 15-26 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as those discussed above in Step 2A Prong 2. The additional limitations recited in the dependent Claims 15-26 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 15-26 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 14-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180005309 A1, filed 09/12/2017, hereinafter "Croy", in view of US 20150262120 A1, field 06/03/2015, hereinafter "Kulig", and US 20120108259 A1, field 11/01/2010, hereinafter "Weiss".  .
Regarding Claim 1, Croy teaches a computer-implemented method (figures 6 and 9) comprising: 
determining, by one or more processors, a plurality of clusters for the item location coordinates, based on the mapping; ([0193] and [0195] and figure 9, step 925, wherein the scanned locations of products are clustered by their location)
selecting, by one or more processors, one of the clusters, ([0196] and figure 9, step 930, wherein a cluster is selected based on determined weight)
and providing, to the requestor device, an estimated location of the item, based at least in part on the representative location of the selected cluster. ([0201] and figure 9, blocks 940 and 960, wherein the selected cluster’s center is set as a proxy location for the requested item and returned to the search query)
Croy does not teach receiving, from a requestor device, an item location request for an item; 
receiving map information for a mapped space in which the item is located; 
receiving item location coordinates corresponding to locations within the mapped space at which the item has been previously selected or scanned using various different data collection devices over time; 
mapping, by one or more processors, the item location coordinates with respect to the mapped space; 
determining, by one or more processors and for each cluster of the plurality of clusters, a representative location of the cluster; 
or selecting one of the clusters based at least in part on its representative location;
receiving, from a requestor device, an item location request for an item; ([0098] and figure 4, step 413, wherein a user inputs a search criteria to location an item in store)
receiving map information for a mapped space in which the item is located; ([0095] and figure 4, steps 405-407, in which map information is downloaded)
receiving item location coordinates corresponding to locations within the mapped space at which the item has been previously selected or scanned using various different data collection devices over time; ([0099] and [0109] and figure 4, step 421, wherein the server uses location information from handheld scanners manually scanning product items to find the point on the map the product is located)
mapping, by one or more processors, the item location coordinates with respect to the mapped space; ([0100] and figure 4, steps 423-425, wherein the map point of the searched items is determined and visualized on the map)
Weiss teaches determining, by one or more processors and for each cluster of the plurality of clusters, a representative location of the cluster; ([0023], wherein the centroid of each of the plurality of determined clusters is determined)
and selecting one of the clusters based at least in part on its representative location; ([0022], wherein a cluster is correlated to a predetermined location based on the centroid’s distance to the location)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the determination of a proxy location by clustering RFID scan locations of Croy with the user device and item location requesting of Kulig and the cluster 

Regarding Claim 14, Croy teaches a computer system comprising: 
	a data processing apparatuses (figure 7) including one or more processors (figure 7, CPU 212), memory (figure 7, computer-readable medium 295), and storage devices storing instructions that, when executed, cause the one or more processors to perform operations comprising (figure 7, location assignment server memory 250):
determining, by one or more processors, a plurality of clusters for the item location coordinates, based on the mapping; ([0193] and [0195] and figure 9, step 925, wherein the scanned locations of products are clustered by their location)
selecting, by one or more processors, one of the clusters, ([0196] and figure 9, step 930, wherein a cluster is selected based on determined weight)
and providing, to the requestor device, an estimated location of the item, based at least in part on the representative location of the selected cluster. ([0201] and figure 9, blocks 940 and 960, wherein the selected cluster’s center is set as a proxy location for the requested item and returned to the search query)
Croy does not teach receiving, from a requestor device, an item location request for an item; 
receiving map information for a mapped space in which the item is located; 
receiving item location coordinates corresponding to locations within the mapped space at which the item has been previously selected or scanned using various different data collection devices over time; 
mapping, by one or more processors, the item location coordinates with respect to the mapped space; 
determining, by one or more processors and for each cluster of the plurality of clusters, a representative location of the cluster; 
or selecting one of the clusters based at least in part on its representative location;
Kulig teaches receiving, from a requestor device, an item location request for an item; ([0098] and figure 4, step 413, wherein a user inputs a search criteria to location an item in store)
receiving map information for a mapped space in which the item is located; ([0095] and figure 4, steps 405-407, in which map information is downloaded)
receiving item location coordinates corresponding to locations within the mapped space at which the item has been previously selected or scanned using various different data collection devices over time; ([0099] and [0109] and figure 4, step 421, wherein the server uses location information from handheld scanners manually scanning product items to find the point on the map the product is located)
mapping, by one or more processors, the item location coordinates with respect to the mapped space; ([0100] and figure 4, steps 423-425, wherein the map point of the searched items is determined and visualized on the map)
determining, by one or more processors and for each cluster of the plurality of clusters, a representative location of the cluster; ([0023], wherein the centroid of each of the plurality of determined clusters is determined)
and selecting one of the clusters based at least in part on its representative location; ([0022], wherein a cluster is correlated to a predetermined location based on the centroid’s distance to the location)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the determination of a proxy location by clustering RFID scan locations of Croy with the user device and item location requesting of Kulig and the cluster filtering and selection of Weiss. It would have been obvious to modify because doing so would allow consumers to independently search for and find items in a store without the help of employees, as recognized by Kulig ([0006]-[0007]). Additionally, it would allow for better filtering and organization of location data, as recognized by Weiss ([0004]).

Regarding Claims 2 and 15, Croy, Kulig, and Weiss in combination disclose all of the elements of Claims 1 and 14 as discussed above. Croy does not teach any of the additional limitations of Claims 2 and 15.
Kulig teaches wherein the item location request includes location information that corresponds to a current location of the requestor device, ([0094], wherein the user device transmits its GPS location and store location when searching for an item)
and wherein map information is received for the mapped space that corresponds to the current location. ([0095], wherein the map information downloaded corresponds to the store the user is in)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the proxy item location determination of Croy with the communication of location information and map information of Kulig. It would have been obvious to modify because doing so would allow consumers to independently search for and find items in a store without the help of employees, as recognized by Kulig ([0006]-[0007]).

Regarding Claims 3 and 16, Croy, Kulig, and Weiss in combination disclose all of the limitations of Claims 1 and 14 as discussed above. Croy does not teach any of the additional limitations of Claims 3 and 16.
Kulig teaches wherein the requestor device presents an item selection interface for indicating the item for which location information is to be provided. ([0098], wherein the requestor device has a graphical user interface for users to input and select which item they are searching for)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the proxy item location determination of Croy with the communication of location information and map information of Kulig. It would have been obvious to modify because doing so would allow consumers to independently search for and find items in a store without the help of employees, as recognized by Kulig ([0006]-[0007]).

Regarding Claims 5 and 18, Croy, Kulig, and Weiss in combination disclose all of the limitations of Claims 1 and 14 as discussed above, and Croy additionally teaches receiving, by one or more computing servers, item information for the item, ([0039]-[0040], wherein the location assignment system receives item information to determine or estimate an item location)
the item information including item planogram information that indicates an assigned location for the item within the mapped space, ([0193], wherein an item-planogram is received, and [0158], wherein an item-planogram contains each item’s unique identifier and location)
and item taxonomy information that indicates a classification of the item within a classification hierarchy. ([0192], wherein weighted categories associated with the item are received)

Regarding Claims 6 and 19, Croy, Kulig, and Weiss in combination disclose all of the limitations of Claims 5 and 18 as discussed above, and Croy additionally teaches determining, by one or more computing servers, that a number of item location coordinates does not meet a threshold value, ([0190], wherein an method 900 is executed when a requested item doesn’t have a scanned location or if the item’s record has a precision below a threshold)
and receiving supplemental item location coordinates corresponding to locations within the mapped space at which items that share one or more classification levels with the item have been previously selected or scanned. ([0193] and [0195], 

Regarding Claims 7 and 20, Croy, Kulig, and Weiss in combination disclose all of the limitations of Claims 5 and 18 as discussed above, and Croy additionally teaches selecting the estimated location of the item, ([0201] and figure 9, step 960, wherein the determined estimated location is selected)
including selecting from among the representative location of the selected cluster and the assigned location for the item within the mapped space. ([0074] and figure 1, product/place 24, where locations from actual scanned locations and the determined estimated location are both used to determine the item location assignment)

Regarding Claims 8 and 21, Croy, Kulig, and Weiss in combination disclose all of the limitations of Claims 5 and 18 as discussed above, and Croy additionally teaches item planogram location ([0200], wherein the item-planogram is used when determining clusters).
Croy does not teach wherein selecting one of the clusters includes selecting a cluster that has a representative location that is located within an area that corresponds to the assigned location for the item within the mapped space.
Weiss teaches wherein selecting one of the clusters includes selecting a cluster that has a representative location that is located within an area that corresponds to the assigned location for the item within the mapped space. ([0022], wherein a cluster is selected to 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of item location estimation by clustering of Croy with the method of cluster filtering and location-based selection of Weiss. It would have been obvious to modify because doing so it would allow for better filtering and organization of location data, as recognized by Weiss ([0004]).

Regarding Claims 9 and 22, Croy, Kulig, and Weiss in combination disclose all of the limitations of Claims 1 and 14 as discussed above. Croy does not teach any of the additional limitations of Claims 9 and 22.
Weiss teaches wherein selecting one of the clusters includes eliminating at least one cluster, ([0034], wherein clusters are eliminated from consideration based on their location)
the at least one eliminated cluster having a representative location that is located within a predefined area of the mapped space that is designated as an area that excludes item locations. ([0027], wherein areas corresponding to uninhabited or untravelable areas are eliminated from consideration)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of item location estimation by clustering of Croy with the method of cluster filtering and location-based elimination of clusters of Weiss. It would have been obvious to modify because doing so it would allow for better filtering and organization of location data, as recognized by Weiss ([0004]).
s 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Croy, Kulig, and Weiss in combination as applied to Claims 1 and 14 above, and further in view of US 20150088937 A1, filed 09/12/2014, hereinafter "Lons".

Regarding Claims 4 and 17, Croy, Kulig, and Weiss in combination disclose all of the limitations of Claims 1 and 14 as discussed above, but do not disclose any of the limitations of Claims 4 and 17.
Lons teaches wherein the requestor device presents a feedback interface for providing feedback with respect to whether the estimated location of the item is an accurate location of the item within the mapped space ([0040], wherein users have an interface for providing feedback regarding planogram compliance in a store, i.e. providing feedback as to whether item locations are accurate to the locations given for them)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of estimating item locations of Croy with the feedback interface allowing users to report on planogram compliance of Lons. Doing so would allow item location request systems to collect additional data from public users to aid in mapping relative locations of products, as recognized by Lons ([0004]-[0005]).

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Croy, Kulig, and Weiss in combination as applied to Claims 1 and 14 above, and further in view of US 20050021561 A1, filed 06/22/2003, hereinafter "Noonan".

Regarding Claims 10 and 23, Croy, Kulig, and Weiss in combination disclose all of the limitations of Claims 1 and 14 as discussed above, and Croy additionally teaches maintaining in a cache item information that includes the representative location of the selected cluster; (figure 8, item proxy location 324 within product location database 300)
 providing, to the second requestor device, the estimated location of the item, based at least in part on the cached item information that includes the representative location of the selected cluster; ([0075], wherein the proxy location determined using clustering is assigned to each item as its location)
and in response to receiving the new item location coordinates, removing the item information for the item from the cache. ([0076], wherein item locations are determined first from RFID scan data before proxy locations. For an item without a known location, once it is updated from a data collection device, the proxy location is deleted and replaced with the RFID scan data)
Croy does not teach receiving, from a second requestor device, a subsequent location request for the item; 
receiving, from a data collection device, new item location coordinates for the item within the mapped space;
Kulig teaches receiving, from a second requestor device, a subsequent location request for the item; ([0098], wherein users can request item locations)
Noonan teaches receiving, from a data collection device, new item location coordinates for the item within the mapped space; ([0020], wherein RFID scans are used to update the locations of items in a store)
.

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Croy, Kulig, and Weiss in combination as applied to Claims 1 and 14 above, and further in view of US 20140304123 A1, filed 04/09/2013, hereinafter "Schwartz".

Regarding Claims 11 and 24, Croy, Kulig, and Weiss in combination disclose all of the limitations of Claims 1 and 14 as discussed above, and Croy additionally teaches determining, by one or more processors, that the estimated location of the item is inconsistent with the map information and with item planogram information, ([0160], wherein an error is calculated based on the determined location and the uncertainty in the location assigned to the item)
including: (i) identifying a fixture for the item according to the item planogram information, ([0058], wherein the fixture for each item is determined using the CAD floor plan)
(ii) identifying location coordinates for the fixture according to the map data ([0150], wherein the CAD floor plan is given in X and Y coordinates)
Croy does not teach and (iii) determining that the location coordinates for the fixture according to the map data are not within a threshold distance of the estimated location of the item.
Schwartz teaches and (iii) determining that the location coordinates for the fixture according to the map data are not within a threshold distance of the estimated location of the item. ([0029], wherein the calculated approximate location of an item is compared to the expected location of the item, and the distance is compared to a threshold)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the item approximation and error calculation of Croy with the calculation of a threshold distance from the item’s expected location of Schwartz. It would have been obvious to modify because doing so would enable retail stores to track product locations in real time and maintain optimal placement of products, as recognized by Schwartz ([0005] and [0008]).

Claims 12-13 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Croy, Kulig, Weiss, and Schwartz in combination as applied to Claims 11 and 24 above, and further in view of US 20180293543 A1, filed 04/6/2018, hereinafter "Tiwari".

Regarding Claims 12 and 25, Croy, Kulig, Weiss, and Schwartz in combination disclose all of the limitations of Claims 1 and 14 as discussed above. Croy does not teach any of the additional limitations of Claims 12 and 25.
Schwartz teaches in response to determining that the estimated location of the item is inconsistent with the map information and with item planogram information: ([0030], wherein if the approximated location of a product exceeds a threshold distance from the expected location, the store’s employees are notified)
Tiwari teaches generating instructions to perform a work task, ([0045], wherein a set of initial scan parameters is sent to the robotic data collection device)
 including (i) moving to the item in the mapped space, ([0042], wherein the data collection robot is given a waypoint to scan from inventory structures of interest)
(ii) when located near the item in the mapped space, selecting or scanning the item; ([0048], wherein the data collection robot performs an RFID scan at the given waypoints)
and providing the instructions to perform the work task to a data collection device. ([0046], wherein the waypoints and initial scan parameters are sent to the robotic system)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the item location estimation of Croy with the calculation of a threshold distance from the item’s expected location of Schwartz and the work task instruction for a data collection device of Tiwari. It would have been obvious to modify because doing so would enable retail stores to track product locations in real time and maintain optimal 

Regarding Claims 13 and 26, Croy, Kulig, Weiss, Schwartz, and Tiwari in combination disclose all of the limitations of Claims 12 and 25 as discussed above. Croy toes not teach any of the additional limitations of Claims 13 and 26.
Noonan teaches receiving, from the data collection device, selection or scan data that corresponds to a selection or scan of the item, ([0020], wherein information from a data collection device scanning items in a store is collection)
the selection or scan data including reliable item location coordinates for the item; ([0020], wherein the read RFID location corresponds to the current location of the scanner and the unique item identifier, or the location of the item when it was scanned)
and providing, to the requestor device, the reliable item location coordinates for the item. ([0020], wherein the read RFID location information is updated and used as the new item location)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the proxy location estimation of Croy with the item location updating from RFID scans of Noonan. Additionally, doing so would enable planogram 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667